COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


  JODI STROBACH,                                §
                                                                No. 08-17-00182-CV
                              Appellant,        §
                                                                  Appeal from the
  v.                                            §
                                                                143rd District Court
  WESTEX COMMUNITY CREDIT                       §
  UNION,                                                      of Reeves County, Texas
                    Appellee.                   §
                                                             (TC # 14-03-20605-CVR)
                                                §

                                           OPINION

       Appellant Jodi Strobach (“Strobach”) appeals from a summary judgment dismissing her

lawsuit against WesTex Community Credit Union (“WesTex”), in which she asserted claims of

breach of contract, negligence, fraud, and deceptive trade practices against her credit union.

Strobach asserted that WesTex released funds from her credit union account in breach of her

account agreement based on a garnishment judgment issued not against her but against her father.

We reverse and remand in part and affirm in part.

                        FACTUAL AND PROCEDURAL BACKGROUND

                          The Underlying Lawsuit against Strobach

       In 2008, TransPecos Banks f/k/a Security State Bank of Pecos (the “Bank”) sued Appellant

Jodi Strobach and her father, Roger Jones, in Cause No. 08-12-19254-CVR, filed in the 143rd
District Court of Reeves County, Texas. The Bank alleged it had made a series of loans over the

course of several years to Jones individually and to two corporate entities he had formed including

a then-defunct corporate entity in which Strobach had served as a corporate officer. Only Roger

Jones and the corporate entities were named as borrowers or guarantors on the loans on which the

Bank filed its suit. After the loans went into default, the Bank filed suit against Strobach and

Jones individually, and against Jones d/b/a/ Jones Farms.1

        In April of 2010, the Bank obtained a final judgment against Jones, individually, and Jones

d/b/a Jones Farms, awarding damages to the Bank totaling over $260,000 for amounts owed on

two outstanding loans, together with interest and attorney’s fees in the amount of $7,000 (the

“April 2010 Judgment”). The April 2010 judgment was signed by Judge Bob Parks, (now

deceased), of Reeves County. Because Strobach had not ever been served with citation in the

proceeding, no judgment was entered against her in that proceeding. Unfortunately, however, the

case-caption of the judgment retained Strobach’s name as a named defendant of the suit.

                                       The Garnishment Judgment

        In December 2011, the Bank filed a series of post-judgment applications with the trial court

requesting multiple writs of garnishment against several garnishees. Not having participated in

the earlier suit, the applications seeking garnishment were signed by attorney Jody D. Jenkins.

Along with the original case caption, each application affirmatively asserted that the Bank had

obtained “a valid, subsisting judgment” not only against Roger Jones but also against Strobach.

The application included an affidavit from the Bank’s attorney (Jenkins), repeating the assertion


1
  Another suit filed by TransPecos Bank made its way to this Court and our opinion in TransPecos Banks v.
Strobach, 487 S.W.3d 722 (Tex. App.—El Paso 2016, no pet.) detailed the procedural history of both suits. The
suits filed in the 143rd District Court of Reeves County, Texas, were identified as No. 12-10-20243-CVR and No.
08-12-19254-CVR.
                                                        2
that the Bank had obtained a judgment against both Jones and Strobach. Significant to this appeal,

one of the applications was directed to WesTex, a credit union garnishee with a member account

opened by Strobach in 2008. Although Strobach was named as the sole owner on the account

agreement, Jones was named as a cosigner, or “convenient” or “authorized signer,” and as

discussed in more detail below, frequently deposited and withdrew funds from the account.2

                             The Writ of Garnishment served on WesTex

        On December 13, 2011, the trial court issued a writ of garnishment to WesTex expressly

stating that, in cause number 08-12-19254-CVR of the 143rd District Court of Reeves County, the

Bank had claimed an indebtedness against “Roger Jones, indv. and d/b/a Jones Farms and Jodi

Strobach,” and for which it had obtained a “valid and subsisting judgment” in the amount of

$316,496.93, and for which it had applied for a writ of garnishment against WesTex and Roger

Jones. The writ commanded WesTex “NOT to pay to defendant any debt or to deliver to him any

effect, pending further order of this court,” and ordered WesTex to file an answer as the law directs.

        The writ of garnishment was served on WesTex on January 3, 2012, and WesTex timely

filed its answer on January 24, 2011. In its answer, WesTex stated that it had held on deposit the

amount of $118,997 in a “share account” in Strobach’s name and $454.61 in two accounts in Jones’

name. WesTex asked the trial court to determine and adjudicate all claims to those funds, and to

thereafter discharge it from all liability. In addition, WesTex made a request for attorney’s fees

alleging it had retained a law firm to represent it in the garnishment proceedings, and that its

attorney had reviewed the pleadings, orders, and writs concerning the garnishment proceeding;



2
  In her deposition, WesTex’s branch manager, Brenda Basquette, explained that Jones’ status as a “convenient
signer,” allowed for him to deposit and withdraw funds from the account without Strobach’s permission. However,
only Strobach was considered an owner of the account pursuant to terms of the account agreement.
                                                      3
had conferences with WesTex and the Bank’s counsel concerning the garnishment and the subject

accounts; had prepared and filed an answer to the writ on WesTex’s behalf; and had performed

“other related services,” in the amount of $650.

          As explained in more detail below, the parties here agreed that the Bank gave WesTex

notice of the garnishment proceedings but did not give notice to Strobach. Consequently, neither

Strobach nor Jones entered an appearance in the garnishment proceedings.            Thereafter, the

attorneys for WesTex and the Bank entered an Agreed Final Judgment, signed on March 23, 2012

by Judge Bob Parks of the 143rd District Court (the “Agreed Garnishment Judgment”).

          In the Agreed Garnishment Judgment, the Bank represented that it had given all notices

“required by the statutes and rules of the State of Texas and this Court, prior to the entry of this

judgment.” In turn, WesTex represented that it was “in possession of money on deposit for the

benefit of the Debtor,” listing the three accounts described above, and stating that it knew of no

other claims to the money in those accounts. WesTex also represented that it had been required

to employ an attorney to represent it in the garnishment proceeding who filed an answer on its

behalf.

          After finding that WesTex was entitled to $750 in attorney’s fees to be paid from the

garnished accounts, the trial court ruled that the Bank was entitled to recover the remaining

$118,701.61 from the three accounts. Thereafter, WesTex turned over the funds to the Bank in

partial satisfaction of the April 2010 Judgment.

          According to Strobach, she did not find out about the garnishment proceeding until over

two months later when she went to withdraw money from her account, and then discovered that

her funds had been transferred. When she contacted Jones to ask him what he knew about the


                                                   4
matter, he informed her that the Bank had garnished the funds but told her not to worry as he would

take care of the situation.

        At the hearing on the motions for summary judgment, WesTex’s attorney provided certain

background information during his argument. He stated that neither Strobach nor Jones filed a

direct challenge to the Agreed Garnishment Judgment. However, when the Bank filed a second

lawsuit against Jones and Strobach in October of 2012, seeking to collect on other loans made by

the Bank to Jones and his various entities (including the JSF Corporation of which Strobach was

the president), Strobach filed a counterclaim against the Bank, alleging that it had wrongfully

garnished the funds from her account with regard to the earlier garnishment proceeding. The trial

court (Judge Parks) dismissed the counterclaim, without prejudice, advising Strobach that she

should instead file a Bill of Review to challenge the garnishment judgment. Thereafter, following

a bench trial, the trial court entered a judgment against Jones in the second lawsuit, but granted

Strobach’s motion for a directed verdict, finding that she could not be held personally liable on

any of the loans. TransPecos Banks v. Strobach, 487 S.W.3d 722 (Tex. App.—El Paso 2016, no

pet.). After the Bank appealed the ruling, we affirmed the trial court’s judgment in Strobach’s

favor. Id.

                                      The Current Lawsuit

        In the interim, on March 4, 2014, Strobach filed separate lawsuits against the Bank and

WesTex, which the trial court later consolidated, alleging that both defendants had acted

wrongfully with respect to the earlier garnishment proceedings on two grounds: (1) that Strobach

was not a judgment-debtor in the underlying lawsuit, and (2) that she never received notice of the

garnishment proceeding before funds were wrongfully taken from her account. Against WesTex,


                                                5
Strobach brought the following four causes of action: (1) a claim for breach of contract for

allegedly breaching the account agreement she had with WesTex; (2) a claim of negligence for

WesTex’s alleged failure to protect her account; and (3) a claim under the Texas Deceptive Trade

Practices Act for engaging in misleading, deceptive, and/or unconscionable conduct; and (4) a

claim for fraud. The focus of her lawsuit centered on the contention that WesTex owed her a

duty—either under her member account agreement or by virtue of statutory provisions—to

exercise the standard of care of a reasonably prudent credit union to first determine whether the

Bank had made a valid claim to a judgment of indebtedness before entering into an Agreed

Garnishment Judgment. Strobach contended that because WesTex failed to fulfill its obligations,

she suffered economic damages resulting from the loss of funds from her account, as well as non-

economic damages resulting from mental pain and distress which caused her to seek medical

treatment and lose time from work.

         In response, WesTex filed a general denial, as well as a third-party petition against the

Bank, blaming the Bank for any wrongdoing in the matter, and requesting indemnity and/or

contribution from the Bank in the event that the court found WesTex liable on Strobach’s claims.3

                                 WesTex’s Motion for Summary Judgment

         After a period of discovery, both WesTex and the Bank filed motions for summary

judgment, both of which were labeled as “traditional and no-evidence” motions, seeking dismissal

of Strobach’s lawsuit in its entirety. Shortly thereafter, on June 23, 2017, the trial court held a

hearing on the motions. During the summary judgment proceedings, WesTex again blamed the


3
  Shortly thereafter, Strobach filed a motion to recuse Judge Parks from presiding over her lawsuit, on the ground that
he had signed the allegedly wrongful Agreed Garnishment Judgment. Although disclaiming any wrongdoing, Judge
Parks voluntarily recused himself on December 4, 2014, and Judge Jay Gibson was appointed to sit by assignment in
his place.
                                                          6
Bank for any wrongdoing in the garnishment proceeding, arguing that it had a right to rely on the

Bank’s express representations that Strobach had been a judgment-debtor who had been properly

served in the earlier proceeding; conversely, WesTex argued that it did not owe any duty, either

by terms of the account agreement or other law, to investigate the validity of the Bank’s

representations. WesTex further contended that it acted in accordance with statutory provisions

in releasing funds held in Strobach’s account, and it was permitted to act as it did under the parties’

account agreement.

       At the close of the hearing, the trial court stated that it believed WesTex was an “innocent

bystander,” and that it was therefore granting WesTex’s motion for summary judgment.

However, the trial court denied the Bank’s motion for summary judgment at that time. After

severing the two cases and granting WesTex’s notice of nonsuit with respect to its third-party claim

against the Bank, the trial court issued a final judgment dismissing Strobach’s claims against

WesTex, and this appeal followed.

                                           DISCUSSION

       In one issue with multiple subparts, Strobach argues that the trial court erred in granting

summary judgment on each of her four causes of action asserting that she presented sufficient

evidence to raise a question of fact with regard to each of her claims. For the reasons set forth

below, we agree with Strobach that a question of fact remained on the issue of whether WesTex

breached its contractual duty owed to her when it released her funds to the Bank, and that the trial

court therefore erred in granting summary judgment in WesTex’s favor on that cause of action.

However, we agree with WesTex that the trial court properly granted summary judgment on

Strobach’s remaining three claims.


                                                  7
                                       Standard of Review

       On appeal, we review both no-evidence and traditional motions for summary judgment de

novo. See Border Demolition & Envtl., Inc. v. Pineda, 535 S.W.3d 140, 151 (Tex. App.—El Paso

2017, no pet.) (citing Valence Operating Company v. Dorsett, 164 S.W.3d 656, 661 (Tex. 2005));

see also Travelers Ins. Co. v. Joachim, 315 S.W.3d 860, 862 (Tex. 2010). When, as here, a party

has moved for summary judgment on both no-evidence and traditional grounds, we first review

the no-evidence grounds. See Cmty. Health Sys. Prof’l Services Corp. v. Hansen, 525 S.W.3d
671, 680 (Tex. 2017); Lightning Oil Co. v. Anadarko E&P Onshore, LLC, 520 S.W.3d 39, 45

(Tex. 2017). If we conclude that the trial court properly granted the no-evidence summary

judgment motion, we need not address the traditional motion to the extent that it addresses the

same claims. See Lightning Oil Co., 520 S.W.3d at 45 (citing Ford Motor Co. v. Ridgway, 135
S.W.3d 598, 600 (Tex. 2004)).

       No-evidence motions for summary judgment are governed by Rule166a(i) of the Texas

Rules of Civil Procedure, which requires a defendant to allege that adequate time for discovery

has passed and that the plaintiff still has no evidence to support one or more essential elements of

a claim for which the plaintiff would bear the burden of proof at trial. See Stierwalt v. FFE

Transp. Services, Inc., 499 S.W.3d 181, 194 (Tex. App.—El Paso 2016, no pet.) (citing KCM Fin.

LLC v. Bradshaw, 457 S.W.3d 70, 79 (Tex. 2015)); TEX. R. CIV. P. 166a(i). The motion must

specifically state the elements as to which the movant contends there is no evidence. TEX. R. CIV.

P. 166a(i); see also Timpte Industries, Inc. v. Gish, 286 S.W.3d 306, 310 (Tex. 2009); Wade Oil

& Gas, Inc. v. Telesis Operating Company, Inc., 417 S.W.3d 531, 540 (Tex. App.—El Paso 2013,

no pet.). The burden thereafter shifts to the non-movant to produce at least a scintilla of evidence


                                                 8
to raise a genuine issue of material fact regarding each challenged element. TEX. R. CIV. P.

166a(i); see also Lightning Oil Co., 520 S.W.3d at 45; Smith v. O’Donnell, 288 S.W.3d 417, 424

(Tex. 2009); Wade Oil & Gas, Inc., 417 S.W.3d at 540. More than a scintilla of evidence exists

when reasonable and fair-minded individuals could differ in their conclusions. King Ranch, Inc.

v. Chapman, 118 S.W.3d 742, 751 (Tex. 2003). The non-movant fails in its burden of creating a

fact issue when the evidence is so weak as to do no more than create a mere surmise or suspicion

of material fact. Wade Oil & Gas, 417 S.W.3d at 540; see also Lozano v. Lozano, 52 S.W.3d 141,

145 (Tex. 2001); see also Frost Nat’l Bank v. Fernandez, 315 S.W.3d 494, 508 (Tex. 2010).

       A defendant may move for a traditional summary judgment at any time, with or without

supporting affidavits, alleging that the plaintiff does not have evidence to support her claims.

TEX. R. CIV. P. 166a. The defendant moving for traditional summary judgment bears the burden

of proving there is no genuine issue of material fact as to at least one essential element of the

plaintiff’s cause of action, and that it is entitled to judgment as a matter of law. Lightning Oil Co.
520 S.W.3d at 45 (citing TEX. R. CIV. P. 166a(c); Nassar v. Liberty Mut. Fire Ins. Co., 508 S.W.3d
254, 257 (Tex. 2017)); see also Amedisys, Inc. v. Kingwood Home Health Care, LLC, 437 S.W.3d
507, 511 (Tex. 2014). If the defendant meets that initial burden, the burden then shifts to the

plaintiff to raise an issue of fact as to at least one of those elements, and in order to do so, it must

come forward with more than a scintilla of evidence as to that element. Amedisys, Inc., 437
S.W.3d at 511; see also Chance v. Elliot & Lillian, LLC, 462 S.W.3d 276, 283 (Tex. App.—El

Paso 2015, no pet.); Ciguero v. Lara, 455 S.W.3d 744, 747 (Tex. App.—El Paso 2015, no pet.).

However, if the defendant does not satisfy its initial burden, the burden does not shift and the

plaintiff need not respond or present any evidence. See Amedisys, Inc., 437 S.W.3d at 511; see


                                                   9
also State v. Ninety Thousand Two Hundred Thirty–Five Dollars and No Cents in U.S. Currency

($90,235), 390 S.W.3d 289, 292 (Tex. 2013) (citing M.D. Anderson Hosp. & Tumor Inst. v.

Willrich, 28 S.W.3d 22, 23 (Tex. 2000) (per curiam)).

       On appeal, whether we are reviewing the granting of a traditional or a no-evidence motion

for summary judgment, we review the evidence in the light most favorable to the non-movant,

crediting evidence favorable to that party if reasonable jurors could do so, and disregarding

contrary evidence unless reasonable jurors could not. Pineda, 535 S.W.3d at 151 (citing Mack

Trucks, Inc. v. Tamez, 206 S.W.3d 572, 582 (Tex. 2006)); see also Lightning Oil Co., 520 S.W.3d

at 45. We further indulge every reasonable inference in favor of the non-movant, and resolve any

doubts against the motion. Lightning Oil Co., 520 S.W.3d at 45 (citing City of Keller v. Wilson,

168 S.W.3d 802, 824 (Tex. 2005)).

                                    The Law on Garnishment

       “Garnishment is a statutory proceeding whereby the property, money, or credits of a debtor

in the possession of another are applied to the payment of the debt.” Aycock v. EECU, 510 S.W.3d
636, 638 (Tex. App.—El Paso 2016, no pet.) (citing Bank One, Tex., N.A. v. Sunbelt Sav., F.S.B.,

824 S.W.2d 557, 558 (Tex. 1992)); see also Buckeye Ret. Co., LLC, Ltd. v. Bank of Am., N.A., 239
S.W.3d 394, 398–99 (Tex. App.—Dallas 2007, no pet.); see generally TEX. R. CIV. P. 657–679;

TEX. CIV. PRAC. & REM. CODE ANN. §§ 63.001–.008. A garnishment proceeding involves at least

three parties: (1) the plaintiff (also known as the garnishor or creditor); (2) the defendant or

debtor; and (3) the garnishee. Nat’l City Bank v. Texas Capital Bank, N.A., 353 S.W.3d 581, 584

(Tex. App.—Dallas 2011, no pet.); see also Leslie Wm. Adams & Associates v. AMOCO Fed.

Credit Union, 537 S.W.3d 571, 574 (Tex. App.—Houston [1st Dist.] 2017, no pet.) (citing Orange


                                               10
Cty. v. Ware, 819 S.W.2d 472, 474 (Tex. 1991)). The garnishee is a third party who owes a debt

to or holds property of the debtor. Nat'l City Bank, 353 S.W.3d at 584; see also Aycock, 510
S.W.3d at 638 (citing Tenet Health Sys. Hosps. Dallas, Inc. v. N. Tex. Hosp. Physicians Grp., P.A.,

438 S.W.3d 190, 197 (Tex. App.—Dallas 2014, no pet.)). When an individual places funds on

deposit with a bank, as in the present case, the parties’ deposit agreement creates a debtor-creditor

relationship between the bank and the depositor. Sunbelt Sav., F.S.B., 824 S.W.2d at 558 (citing

Citizens Nat. Bank of Dallas v. Hill, 505 S.W.2d 246, 248 (Tex. 1974); Hudnall v. Tyler Bank and

Trust Co., 458 S.W.2d 183, 186 (Tex. 1970)). The primary issue in a garnishment proceeding is

whether the garnishee is in fact indebted to the debtor and/or has in its possession effects belonging

to the debtor. See Buckeye Ret. Co., LLC, Ltd., 239 S.W.3d at 398–99 (citing HTS Servs., Inc. v.

Hallwood Realty Partners, L.P., 190 S.W.3d 108, 112 (Tex. App.—Houston. [1st Dist.] 2005, no

pet.)); see also Leslie Wm. Adams & Associates, 537 S.W.3d at 575. A bank served with a writ

of garnishment may rely on its deposit agreements when determining to whom it is indebted.

Sunbelt Sav., F.S.B., 824 S.W.2d at 557.

       Garnishment proceedings in Texas are governed by Chapter 63 of the Civil Practice and

Remedies Code and Rules 657 through 679 of the Texas Rules of Civil Procedure. See TEX. R.

CIV. P. 657–79; TEX. CIV. PRAC. & REM. CODE ANN. §§ 63.001–.008; see also Zeecon Wireless

Internet, LLC v. Am. Bank of Texas, N.A., 305 S.W.3d 813, 816–17 (Tex. App.—Austin 2010, no

pet.) (citing In re City of Georgetown, 53 S.W.3d 328, 332 (Tex. 2001) (noting that the Rules of

Civil Procedure have the same force and effect as statutes)). When a plaintiff has obtained a “valid,

subsisting judgment” against a defendant in a lawsuit, it may file an application with the trial court,

accompanied by affidavits stating the relevant facts, requesting that the court issue a writ of


                                                  11
garnishment to the garnishee who is allegedly in possession of the defendant-debtor’s property.

Nat'l City Bank, 353 S.W.3d at 584–85; see also Aycock, 510 S.W.3d at 638; see generally TEX.

R. CIV. P. 658; TEX. CIV. PRAC. & REM. CODE ANN. § 63.001(3).

         Once the trial court issues the writ, the judgment-debtor must be served with specified

garnishment documents.       Zeecon Wireless Internet, LLC, 305 S.W.3d at 817.             Rule 663a

provides that a defendant shall be served in any manner prescribed for service of citation or as

provided in Rule 21a with a copy of the writ of garnishment, the application, accompanying

affidavits and orders of the trial court. TEX. R. CIV. P. 663a. The Texas Supreme Court added

Rule 663a in response to several prejudgment-seizure cases decided by the United States Supreme

Court.    The United States Supreme Court had held that statutes permitting prejudgment

deprivation of a person’s property without notice and an opportunity to be heard violated due

process. See Fuentes v. Shevin, 407 U.S. 67, 96 (1972); Sniadach v. Family Fin. Corp., 395 U.S.
337, 341-42 (1969). The purpose of this service requirement is to advise the judgment-debtor that

the writ has issued and to provide notice of their right to contest the garnishment. Zeecon Wireless

Internet, LLC, 305 S.W.3d at 817–18.

         In addition to the judgment-debtor, the garnishee must also be served with a copy of the

writ, and upon service of the writ, the garnishee has three duties. TEX. R. CIV. P. 663, 663a. First,

the garnishee must freeze or impound any money in its possession belonging to the judgment-

debtor. TEX. CIV. PRAC. & REM. CODE ANN. § 63.003(a). The legal effect of the writ is to bring

“within the control of the court” the debt the financial institution owes to its customer, as evidenced

by any credit balance in the customer’s account. Texas Commerce Bank-New Braunfels, Nat.

Ass’n v. Townsend, 786 S.W.2d 53, 55 (Tex. App.—Austin 1990, writ denied). The garnishee


                                                  12
may not deliver them to the defendant-debtor and/or to any third-party, unless and until the writ is

dissolved. TEX. CIV. PRAC. & REM. CODE ANN. § 63.003(a); TEX. R. CIV. P. 659; see also Leslie

Wm. Adams & Associates, 537 S.W.3d at 577 n.27; Tenet Health Sys. Hosps. Dallas, Inc., 438
S.W.3d at 201; Abdullah v. State, 211 S.W.3d 938, 942–43 (Tex. App.—Texarkana 2007, no pet.).

         Second, upon receiving the writ of garnishment, the garnishee must file an answer with the

trial court, under oath, in writing and signed by him, indicating whether he is in debt to the

defendant or not. TEX. R. CIV. P. 665, 666, 668. A financial institution served with a writ of

garnishment may rely on its deposit agreement in determining the party to whom it is indebted.

Sunbelt Sav., F.S.B., 824 S.W.2d at 557. If the answer is not controverted, the garnishee is then

discharged from further liability, and is entitled to recover the costs of the proceeding, including a

reasonable compensation to be paid by the defendant/debtor. TEX. R. CIV. P. 677.

         Third, once the trial court issues a garnishment judgment, the garnishee is required to pay

the garnishor in accordance with that judgment, and if the garnishee fails to release the funds, the

garnishor may take steps to execute on the judgment, and, in addition, the garnishee may be found

in contempt and thereafter fined or imprisoned until he delivers the assets in question. TEX. R.

CIV. P. 668, 670; see also 5 McDonald & Carlson Tex. Civ. Prac. §§ 31:56, 31.57 (2d. Ed.) (the

failure of the garnishee to pay a garnishment judgment against it may result in levy and execution

being issued against the garnishee’s property to satisfy collection of the garnishment judgment).

         If, during the garnishment proceedings, either the garnishee or the defendant-debtor

contests the garnishment or otherwise raise a dispute regarding the title or ownership of the

garnished property, the matter will then go to trial to resolve the dispute.4 See TEX. R. CIV. P.


4
  Ordinarily, when the defendant-debtor is the customer of a financial institution, he bears the burden of preventing
or limiting the institution from complying with or responding to a claim against its account, by seeking an appropriate
                                                          13
668, 674 (where garnishee’s answer is controverted, the issue shall be tried as in other cases); Nat’l

City Bank, 353 S.W.3d at 584–85 (citing Buckeye Ret. Co., 239 S.W.3d at 399; Putman & Putman,

Inc. v. Capitol Warehouse, Inc., 775 S.W.2d 460, 463 (Tex. App.—Austin 1989, writ denied)); see

also Aycock, 510 S.W.3d at 638. Regardless of whether or not a trial is held, if the trial court

finds that the garnishee has funds or property belonging to the debtor, the court shall “render

judgment for the plaintiff against the garnishee for the amount so admitted or found to be due to

the defendant from the garnishee, . . . together with interest and costs[.]” TEX. R. CIV. P. 668; see

also Aycock, 510 S.W.3d at 638–39.

                                   The Requirement of Strict Compliance

         As this Court has previously recognized, the “remedy of garnishment is summary and

harsh, and should not be sustained unless there is strict compliance with the statutory

requirements.” Aycock, 510 S.W.3d at 638 (citing In re Tex. Am. Express, Inc., 190 S.W.3d 720,

725 (Tex. App.—Dallas 2005, orig. proceeding)); see also Abdullah, 211 S.W.3d at 942–43

(because garnishment is an extraordinary remedy, a party seeking the writ must strictly comply

with statutory requirements). The failure to substantially comply with the applicable statutes and

rules renders any garnishment judgment, other than one dissolving a writ of garnishment, void.

Zeecon Wireless Internet, LLC, 305 S.W.3d at 818 (citing Merrill, Lynch, Pierce, Fenner & Smith

v. Allied Bank, 704 S.W.2d 919, 920 (Tex. App.—Houston [14th Dist.] 1986, writ ref’d n.r.e.));

see also Parker–Morgan Lumber Co. v. Parrish, 291 S.W. 266, 267 (Tex. App.—Beaumont 1927,

no writ)).



remedy, including a restraining order, injunction, protective order, or other remedy, to prevent or suspend the financial
institution’s response to the claim. TEX. FIN. CODE ANN. § 59.008. As discussed in more detail below, however,
since Strobach was never given notice of the garnishment proceedings, she had no opportunity to take any such
preventive measures.
                                                          14
       In particular, the failure to give proper notice of the garnishment proceedings to the

defendant-debtor, as required by law, is not considered a mere irregularity, as it is an integral part

of the statutory requirements in a garnishment proceeding; therefore, a garnishment judgment

rendered without such notice is void. See Peralta v. Heights Medical Center, Inc., 485 U.S. 80,

86-87 (1988) (declaring a Texas state court default judgment without service of citation and

process a void judgment); see also Zeecon Wireless Internet, LLC, 305 S.W.3d at 817–18; Walnut

Equip. Leasing Co. v. J-V Dirt & Loam, a Div. of J-V Marble Mfg., Inc., 907 S.W.2d 912, 915

(Tex. App.—Austin 1995, writ denied); In re Tasty Moments, LLC, No. 13-10-00274-CV, 2011
WL 1204093, at *6 (Tex. App.—Corpus Christi Mar. 31, 2011, no pet.) (mem. op.). In addition,

as this Court has recognized, a garnishment is also considered wrongful if the facts set forth in the

garnishor’s affidavit are untrue. See Chandler v. Cashway Bldg. Materials, Inc., 584 S.W.2d 950,

952 (Tex. App.—El Paso 1979, no writ); see also Petroleum Workers Union of the Republic of

Mexico v. Gomez, 503 S.W.3d 9, 38 (Tex. App.—Houston [14th Dist.] 2016, no pet.); Jamison v.

Nat’l Loan Inv’rs, L.P., 4 S.W.3d 465, 468 (Tex. App.—Houston [1st Dist.] 1999, pet. denied);

see generally § 9.20 Wrongful Garnishment, 15 Tex. Prac., Texas Foreclosure Law & Prac. § 9.20;

5 McDonald & Carlson Tex. Civ. Prac. § 31:62 (2d. ed.). Damages for a wrongful garnishment

include recovery of the improperly garnished funds; however, other damages may also be

recoverable for wrongful garnishment if they are the direct result of being denied access to the

garnished funds. Ramsey v. Davis, 261 S.W.3d 811, 816 (Tex. App.—Dallas 2008, pet. denied)

(citing Beutel v. Paul, 741 S.W.2d 510, 513 (Tex. App.—Houston [14th Dist.] 1987, no writ);

Aetna Casualty & Sur. Co. v. Raposa, 560 S.W.2d 106, 111 (Tex. App.—Fort Worth 1977, writ

dism’d by agr.)).


                                                 15
            WesTex did not Violate any Duty It Owed Under the Statutory Scheme

       As explained above, both WesTex and Strobach agree that Strobach was not a judgment-

debtor in the underlying proceeding, and that she did not receive notice of the garnishment

proceeding as required by applicable garnishment laws. Thus, for purposes of this appeal only,

we will assume that the Bank made false representations to both the garnishee and the trial court

during the garnishment proceeding on those two issues. And as a corollary thereto, we also

determine that, as to Strobach, the garnishment judgment was void as a matter of law. See

Peralta, 485 U.S. at 86-87; see also Zeecon Wireless Internet, LLC, 305 S.W.3d at 817–18; Walnut

Equip. Leasing Co., 907 S.W.2d at 915.

       In addition, we agree with WesTex that the statutory scheme for garnishment, as set forth

above, did not impose a duty on it to independently investigate or review the underlying

proceedings to determine the validity of the writ of garnishment or to ensure that Strobach received

notice of the proceedings. “[T]he existence of duty is a question of law for the court to decide

from the facts surrounding the occurrence in question.” See generally Pagayon v. Exxon Mobil

Corp., 536 S.W.3d 499, 503 (Tex. 2017) (citing Greater Houston Transp. Co. v. Phillips, 801
S.W.2d 523, 525 (Tex. 1990)); see also Aguilar v. Morales, 545 S.W.3d 670, 680 (Tex. App.—El

Paso 2017, pet. denied). In the present case, we conclude that WesTex owed no duty under the

statutory scheme to engage in an independent investigation or conduct a review of the underlying

proceedings. Sunbelt Sav., F.S.B., 824 S.W.2d at 558 (“Requiring a garnishee bank to determine

true ownership of its deposits improperly shifts a judicial responsibility to the garnishee.”).

Instead, as explained above, the statutory scheme placed the obligation on the Bank, as the

garnishor, to properly represent that it had a valid subsisting judgment against Strobach, and to


                                                16
strictly comply with citation and notice requirements of the garnishment proceedings. See, e.g.,

Nat’l City Bank, 353 S.W.3d at 584–85; see also Aycock, 510 S.W.3d at 638; see generally TEX.

R. CIV. P. 658, 663, 663a; TEX. CIV. PRAC. & REM. CODE ANN. § 63.001(3). Because a garnishee,

such as WesTex, is not typically a party to the underlying lawsuit, and has no interest in those

proceedings, it typically has no basis for knowing the details with regard to the validity of the

underlying judgment, and therefore, the statutory scheme does not impose a duty on it to resolve

any questions regarding the validity of the underlying judgment. See Cohen, 597 S.W.2d at 452

(garnishee who was not a party to the underlying proceeding is under no duty to investigate those

proceedings) (citing Carlton v. Hoff, 292 S.W. 642, 647 (Tex. App.—Eastland 1927, no writ);

Patterson v. Seeton, 19 Tex. Civ. App. 430, 47 S.W. 732, 733 (1898, writ ref’d)); see generally 38

C.J.S. Garnishment § 235 (a garnishee was not required to investigate the regularity or legality of

the underlying proceedings).     The statutory framework imposes the duty of service on the

garnishor to ensure that a judgment-debtor receives proper notice of the garnishment proceedings.

See, e.g., Zeecon Wireless Internet, LLC, 305 S.W.3d at 817–18 (citing TEX. R. CIV. P. 663a;

Walnut Equip. Leasing Co., 907 S.W.2d at 914; Hering v. Norbanco Austin I, Ltd., 735 S.W.2d
638, 639 (Tex. App.—Austin 1987, writ denied)); Abdullah, 211 S.W.3d at 943; see also

Westerman v. Comerica Bank-Texas, 928 S.W.2d 679, 682–83 (Tex. App.—San Antonio 1996,

writ denied) (citing Hering, 735 S.W.2d at 641–42) (recognizing that any cause of action for

wrongful garnishment based on the failure to properly serve the debtor would be against the

garnishor, and not the garnishee).

       Nevertheless, as Strobach points out, if a garnishee has information in its possession that a

garnishment proceeding is not applicable to one of its account holders, this knowledge triggers a


                                                17
general duty on its part to raise a defense against the garnishment. See, e.g., JPMorgan Chase

Bank, N.A. v. Prof’l Pharmacy II, 508 S.W.3d 391, 425 (Tex. App.—Fort Worth 2014, no pet.)

(garnishee bank breached the duty to its customer to defend against a writ of garnishment that did

not name its customer as a judgment-debtor, where it had actual knowledge that its customer was

not the named judgment-debtor in the underlying suit, but released the funds anyway); Sw. Bank

& Trust Co. v. Calmark Asset Management, Inc., 694 S.W.2d 199, 200–01 (Tex. App.—Dallas

1985, writ ref’d n.r.e.) (holding garnishee bank liable for releasing funds when garnishee knew

that funds in garnished account were held in trust for another and did not belong to debtor).

Similarly, a garnishee can be held liable if there is evidence that it colluded with a garnishor in

obtaining a wrongful garnishment judgment. See Cohen, 597 S.W.2d at 452 (recognizing that a

garnishee may be held liable for conversion if it knowingly colludes with the garnishor in obtaining

a wrongful garnishment).

       Strobach contends that the summary judgment evidence in her case created a fact question

regarding whether WesTex either knew that the garnishment was wrongful and/or intentionally

colluded with the Bank in obtaining the wrongful garnishment judgment. Although her argument

is not entirely clear, Strobach apparently finds evidence of collusion from the fact that: (1) when

WesTex first received the writ of garnishment, it issued a cashier’s check written out to the Bank

in the amount of the funds contained in her account before a final garnishment judgment had

issued, and (2) WesTex thereafter entered into an Agreed Garnishment Judgment with the Bank to

allow the garnishment of her account to take place, again without conducting any independent

investigation to determine the validity of the proceedings. We conclude, however, that this

evidence alone does not sufficiently give rise to an inference of collusion.


                                                18
       As set forth above, WesTex was presented with a facially-valid writ of garnishment issued

by the trial court, which, by all appearances, complied with the statutory requirements, and which

was supported by sworn statements by the Bank’s attorney to the effect that the Bank had a valid

judgment against Strobach. The statutory framework thereafter required WesTex to obey that

writ by taking control of Strobach’s assets, pending further order of the trial court. WesTex chose

to take control of Strobach’s account by issuing a cashier’s check made payable to the Bank in the

amount found in her share account. However, there is nothing in the record to suggest that

WesTex delivered the check to the Bank at a time prior to the conclusion of the garnishment

proceeding as evidenced by a final judgment. This record establishes that WesTex drafted the

check simply as a means of impounding the funds in Strobach’s account in accordance with its

statutory duties. We therefore fail to see how this evidence, without more, would establish any

collusion or wrongdoing on WesTex’s behalf pertaining to the wrongful garnishment.

       As set forth above, the Bank represented to both WesTex and the trial court that it had a

valid judgment against Strobach. We see nothing in our record that would suggest that WesTex

knew or should have known that the Bank, or its representative, had made false representations;

instead, we believe that WesTex was justified in relying on those representations. See generally

U.S. Gov’t v. Marks, 949 S.W.2d 320, 327 (Tex. 1997) (recognizing that reliance on an attorney’s

statements is justified by Rule 3.03 of the Texas Disciplinary Rules of Professional Conduct, which

forbids a lawyer from making a false statement of material fact to a tribunal (citing Tex.

Disciplinary R. Prof’l Conduct 3.03)). As such, we see no evidence in the record that WesTex

colluded with the Bank in obtaining the wrongful garnishment, or that it otherwise knew or should

have known that that the Bank was engaging in any wrongful conduct.


                                                19
        Although we have concluded that WesTex did not owe a duty under the statutory scheme,

we next consider whether WesTex owed Strobach a duty under either the parties’ account

agreement and/or under common law principles.

                             1. THE BREACH OF CONTRACT CLAIM

        We start with a review of Strobach’s breach of contract claim. The four elements of a

breach of contract claim are: “(1) the existence of a valid contract; (2) performance, or tendered

performance, by the plaintiff; (3) breach of the contract by the defendant; and (4) damages to the

plaintiff resulting from that breach.” See Restrepo v. All. Riggers & Constructors, Ltd., 538
S.W.3d 724, 740 (Tex. App.—El Paso 2017, no pet.); see also Walker v. Presidium, Inc., 296
S.W.3d 687, 693 (Tex. App.—El Paso 2009, no pet.). In the present case, the parties agree that

the account agreement constituted a valid contract, and there is no dispute over whether Strobach

properly tendered her performance. Further, WesTex concedes Strobach’s argument that the

account agreement imposed on it a duty to exercise “ordinary care” in the handling of Strobach’s

funds. See generally In re L & D Interests, Inc., 350 B.R. 391, 401 (Bankr. S.D. Tex. 2006)

(citing American Airlines Employees Federal Credit Union v. Martin, 29 S.W.3d 86 (Tex. 2000)

(recognizing that a bank generally owes a duty to exercise ordinary care in paying items from the

customer’s account).

        The parties dispute whether WesTex breached its duty of ordinary care owed to Strobach

pursuant to the terms of the account agreement. In resolving this issue, we first note that in

general, the relationship between a bank (or credit union) and its customer is governed, at least in

part, by agreements between the parties.5 See, e.g., LaSara Grain Co. v. First National Bank of


5
  The Uniform Commercial Code (the UCC) also regulates a bank’s relationship with its Texas customers, and
imposes a duty of ordinary care on a bank with regard to various situations, such as bank transfers and the handling
                                                        20
Mercedes, 673 S.W.2d 558, 564 (Tex. 1984) (a bank impliedly agrees to disburse funds only in

accordance with the depositor’s instructions); see also Am. Airlines Employees Fed. Credit Union

v. Martin, 29 S.W.3d 86, 96 (Tex. 2000) (when account owner opened his credit union account,

he signed a membership application, which established a contract between banking institution and

customer); Contractors Source, Inc. v. Amegy Bank Nat’l Ass’n, 462 S.W.3d 128, 133 (Tex.

App.—Houston [1st Dist.] 2015, no pet.) (recognizing that the relationship between a bank and its

customers is governed in part by agreements between the two parties); see also In re L & D

Interests, Inc., 350 B.R. at 401. Therefore, in determining whether WesTex breached duties owed

under the account agreement, we must consider what the parties intended by their agreement.

         In a broad form negligence instruction to a jury, “ordinary care” is defined as the degree of

care that would have been used by a person, or a business entity, of ordinary prudence under the

same or similar circumstances. See, e.g., Mattingly v. Swisher Int’l, Inc., No. 03-17-00510-CV,

2018 WL 454787, at *3 (Tex. App.—Austin Jan. 11, 2018, pet. denied) (mem. op.); see also §

22:3. Jury instructions, 16 Tex. Prac., West’s Texas Elements of an Action § 22:3 (“‘ORDINARY

CARE’ means that degree of care that would be used by a person of ordinary prudence under the

same or similar circumstances”); Texas Dept. of Transp. v. Mackey, 345 S.W.3d 760, 763 (Tex.

App.—El Paso 2011, pet. denied) (approving jury instruction defining “ordinary care” as meaning

“that degree of care that would be used by a person of ordinary prudence under the same or similar

circumstances.” In addition, the Texas Business and Commercial Code provides that, “‘Ordinary



of negotiable instruments. See Contractors Source, Inc. v. Amegy Bank Nat’l Ass’n, 462 S.W.3d 128, 133 (Tex.
App.—Houston [1st Dist.] 2015, no pet.) (citing TEX. BUS. & COM. CODE ANN. §§ 3.101–605 (negotiable
instruments); id. §§ 4.101–.504 (bank deposits and collections), id. §§ 4A.101–.507 (funds transfers); Bank of Tex. v.
VR Elec., Inc., 276 S.W.3d 671, 683 (Tex. App.—Houston [1st Dist.] 2008, pet. denied) (observing that the UCC
creates “a discrete fault scheme, specifically allocating responsibility among parties to a banking relationship”)). The
present case does not present any issues that come within the purview of the UCC.
                                                          21
care’ in the case of a person engaged in business means observance of reasonable commercial

standards, prevailing in the area in which the person is located, with respect to the business in

which the person is engaged.” TEX. BUS. & COM. CODE ANN. § 3.103(a)(9).

       To this end, Texas courts have consistently held that the concept of ordinary care is an

elastic one and the ordinary care to be applied depends on the circumstances of each case. Prather

v. Brandt, 981 S.W.2d 801, 811 (Tex. App.—Houston [1st Dist.] 1998, pet. denied)). For this

reason, the question of whether a defendant acted with or fell below the standard of ordinary care

is usually a question of fact for the jury. See also Exch. Bank & Tr. Co. v. Kidwell Const. Co.,

463 S.W.2d 465, 470–71 (Tex. App.—Tyler 1971), writ ref’d n.r.e., 472 S.W.2d 117 (Tex. 1971)

(it was within the province of the trier of the fact to determine whether Bank exercised ordinary

care by failing to accurately check all signatures on checks that were written on customer’s

account).

       In her petition, as well as on appeal, Strobach contends that WesTex’s duty to exercise

ordinary care included the duty to protect her account and to only release funds in accordance with

the terms of the agreement; Strobach contends that a factual question exists on the issue of whether

WesTex exercised such care by releasing the funds in her account to the Bank without her

permission, and without first determining whether the Bank was in fact entitled to those funds.

More specifically, Strobach contends that WesTex had a duty to read the judgment in the

underlying case to determine if she was in fact a judgment-debtor in that case, pointing out that

even a quick and cursory review of the underlying judgment would have revealed that the Bank

had falsely represented her status as such. Strobach also contends that WesTex had a duty to

review the record of the garnishment proceedings to determine whether Strobach had in fact


                                                22
received notice of the garnishment proceedings, as represented by the Bank, again asserting that

even a quick and cursory review of the record would have revealed that she did not in fact receive

notice. Strobach contends that if WesTex had fulfilled these two duties, it would have quickly

realized that the trial court lacked jurisdiction over her to issue a judgment, which in turn triggered

a duty to defend her account against a wrongful garnishment. Strobach points out that the

summary judgment evidence revealed that WesTex did not conduct any such investigation to

determine the validity of the Bank’s representations, and that this constitutes at least a scintilla of

evidence that WesTex was negligent in fulfilling its duties to her.

       WesTex counters that it did not breach its duty of ordinary care given how the term was

defined in the account agreement. WesTex points out that the account agreement itself stated that

WesTex was deemed to have exercised ordinary care if its actions or non-actions were consistent

with applicable state law, regulations, and financial institution practices. As well, the account

agreement states that although WesTex could be held liable for violating the terms of the parties’

agreement, it was relieved of liability when acting in a manner as provided by law, and that it could

not be held liable for any losses resulting from the fact that her account was subject to legal process

or other claim. And finally, the agreement states that if any legal action was brought against

Strobach’s account, WesTex was entitled to “pay out funds according to the terms of the action or

refuse any payout until the dispute is resolved.” WesTex contends that we should find that it

exercised ordinary care under the above-described terms, as a matter of law, contending that it

dispersed the funds in Strobach’s account in response to the “legal action” brought against

Strobach’s account, and that it did so in accordance with state garnishment law, again pointing out

that the statutory scheme did not require it to conduct any independent investigation into the


                                                  23
validity of the underlying judgment.

       Strobach concedes that the account agreement allowed WesTex to have honored a valid

garnishment judgment in accordance with the parties’ agreement, but contends that a question of

fact exists on the issue of whether WesTex failed to exercise ordinary care when it entered into the

Agreed Garnishment Judgment without first taking steps to ensure the validity of the writ of

garnishment and the processes that were followed, characterizing the proceeding as a “patently

wrongful garnishment upon a patently false affidavit upon a consent judgment containing patently

false material representations to the trial judge[.]” We agree that a question of fact exists on the

issue of whether WesTex exercised ordinary care under the terms of the parties’ agreement, when

it entered into the Agreed Garnishment Judgment and dispersed the funds in Strobach’s account

to the Bank without first verifying whether the Bank was entitled to those funds.

       As explained above, the Agreed Garnishment Judgment was a void judgment, as it was

based on an application for a writ of garnishment that erroneously named Strobach as a judgment-

debtor, and was based on a misrepresentation that Strobach had received proper notice. It is well-

established that a “void judgment is an absolute nullity and has no legal force or effect,” see, e.g.,

Peacock v. Wave Tec Pools, Inc., 107 S.W.3d 631, 636 (Tex. App.—Waco 2003, no pet.) (citing

In re Sensitive Care, Inc., 28 S.W.3d 35, 39 (Tex. App.—Ft. Worth 2000, no pet.); Easterline v.

Bean, 121 Tex. 327, 49 S.W.2d 427, 429 (1932)) and that a void judgment should therefore be

treated as if it never came into being. See In re J.J., 394 S.W.3d 76, 80 (Tex. App.—El Paso

2012, no pet.) (a void judgment is in fact a nullity with “no binding force or effect”). Watson v.

Hart, 871 S.W.2d 914, 920 (Tex. App.—Austin 1994, no writ) (finding that void order is “without

legal vitality or effect”) (citing Slaughter v. Qualls, 139 Tex. 340, 162 S.W.2d 671, 674 (1942)).


                                                 24
As the underlying Garnishment Judgment herein was void as a matter of law with respect to

Strobach, it had no legal effect. Therefore, it must be treated as if it never existed. As such, we

conclude that WesTex was not entitled to hide behind that void judgment in an attempt to absolve

itself from liability, particularly since WesTex did not simply accede to the judgment, but rather,

agreed to it before it was issued.

       Further, we note that the summary judgment evidence presented in the trial court supported

an inference that the writ of garnishment itself put WesTex on notice that there might be an issue

with regard to whether Strobach was in fact a judgment-debtor. Specifically, as set forth above,

the writ of garnishment provided conflicting information regarding whether or not Strobach was

in fact a judgment-debtor, or whether the judgment had only been rendered against Jones, stating

that the Bank had represented that it had a valid judgment against Jones and Strobach, but then

later stated that the application for a writ of garnishment was only against WesTex and Jones, and

later referring to the “defendant” in the singular. We note that this language on the face of the

writ conflicted with the application itself, which clearly stated that the application was against both

Jones and Strobach, and is also in conflict with the Bank’s affidavit, stating that the Bank had a

valid and subsisting judgment against both Jones and Strobach. On this record, we conclude that

a question of fact exists on the issue of whether these facial discrepancies would have put a

reasonable garnishee on notice to exercise ordinary care to protect account funds and consider

whether Strobach was properly named as a judgment-debtor.

       Therefore, based on the above, we conclude that a question of fact exists on the issue of

whether WesTex exercised ordinary care, as required by the terms of the account agreement, before

it released the funds in Strobach’s account to the Bank.


                                                  25
        A Question of Fact Remains Regarding the Ownership of the Garnished Funds

       WesTex also contends that, even if it failed to exercise ordinary care in releasing the funds

held in Strobach’s account to the Bank, Strobach was not damaged thereby, as the summary

judgment evidence established that the funds in Strobach’s account did not belong to her and

instead belonged to her father. In particular, WesTex contends that the undisputed summary

judgment evidence, including Strobach’s own deposition testimony, established that Jones made

virtually all of the deposits into Strobach’s account, depositing his paychecks, social security

checks, and income from his various businesses into the account, and withdrawing funds from the

account as well, while Strobach herself rarely used the account; in effect, WesTex argues that

Jones treated the account as his own, and suggests that Jones was apparently using Strobach’s

account as a means of sheltering his asserts from his creditors. WesTex contends that this

evidence established that Jones had “equitable” title to the account, rendering him the true owner

of the account, and rendering Strobach a “nominal” owner. See generally In re IFS Fin. Corp.,

669 F.3d 255, 262 (5th Cir. 2012) (recognizing that in determining the proper owner of funds

deposited into a bank account, “Texas law counsels that the legal titleholder to a bank account is

not always the owner of its contents.”) (citing Silsbee State Bank v. French Mkt. Grocery Co., 132
S.W. 465, 466 (1910)); see also RepublicBank Dallas v. Nat’l Bank of Daingerfield, 705 S.W.2d
310, 311 (Tex. App.—Texarkana 1986, no writ) (holding that equitable title to funds held on

deposit in a bank account prevails over bare legal title to the funds).

       WesTex also points out that Texas law allows a judgment-creditor to garnish an account

that is in the name of a third-party, even if the third-party is not a judgment-debtor, if the debtor is

the true and/or equitable owner of the account. See, e.g., Sunbelt Sav., F.S.B, 824 S.W.2d at 558


                                                  26
(citing Thompson v. Fulton Bag & Cotton Mills, 286 S.W.2d 411, 414 (Tex. 1956) (“the scope of

the inquiry in a writ of garnishment is broad enough to impound funds of the debtor, held by the

garnishee, even though title thereto stands nominally in a third party”)); see also Wrigley v. First

Nat’l Security Corp., 104 S.W.3d 259, 264 (Tex. App.—Beaumont 2003, no pet.). In effect,

WesTex argues that Jones was the true owner of the account, and that therefore, the Bank had the

right to garnish the account, and that Strobach cannot claim that she was damaged by the

garnishment. For the reasons set forth below, however, we conclude that a question of fact

remains regarding who had true ownership of the funds in Strobach’s account.

       As a preliminary matter, we agree with WesTex that it is up to the garnishor and the trial

court to determine who is the true or equitable owner of an account, and that a garnishee is entitled

to rely on the trial court’s determination in this regard; therefore, WesTex is correct in contending

that a garnishee cannot be held liable for dispersing funds after such a determination is made. See,

e.g., Sunbelt Sav., F.S.B., 824 S.W.2d at 558 (recognizing that trial court has the responsibility of

determining true ownership of assets, and garnishee bank had no independent duty to determine

ownership of its deposits before dispersing funds in accordance with the trial court’s garnishment

judgment). However, as even WesTex appears to recognize, the problem with this argument is

that the Bank never asked the trial court to determine who had true ownership of Strobach’s

account, and the Bank did not seek the writ of garnishment on the theory that Jones was the true

or equitable owner of the account; instead, the Bank’s writ of garnishment was based solely on the

representation that Strobach was a judgment-debtor in the underlying suit, and that it therefore had

the right to garnish her account.

       Further, contrary to WesTex’s argument, the summary judgment evidence did not


                                                 27
conclusively establish that Jones had true ownership of the account. While it is true that Strobach

acknowledged in her deposition that her father made frequent deposits and withdrawals from her

account, and that her activities with respect to the account were minimal, she also presented

testimony at her deposition and in the form of an affidavit, that her father intended to gift the

money that he had deposited in the account to her as a means of helping her with her living

expenses. Thus, if the Bank had in fact proceeded on a theory that the funds in Strobach’s account

belonged to Jones, Strobach would have been entitled to dispute that theory, and would have been

entitled to a trial of that issue before the funds were garnished from her account to satisfy Jones’

debt. See generally TEX. R. CIV. P. 668, 674 (where garnishee’s answer is controverted, the issue

shall be tried as in other cases); see also Nat’l City Bank., 353 S.W.3d at 584–85; Putman &

Putman, Inc., 775 S.W.2d at 463; see also Aycock, 510 S.W.3d at 638. Given that the Bank

neither proceeded on this theory, nor was it adjudicated, it cannot serve as a basis for justifying

the garnishment, or for concluding that Strobach was not damaged by WesTex’s release of the

funds in her account.

       For the reasons set forth above, we therefore conclude that questions of fact exist regarding

whether WesTex breached its duty of ordinary care in releasing the funds in Strobach’s account to

the Bank in response to the void Garnishment Judgment, and whether she was damaged thereby.

Accordingly, we hold that the trial court erred in granting summary judgment on Strobach’s cause

of action for breach of contract.

       2. THE CLAIM FOR NEGLIGENCE AND THE ECONOMIC LOSS RULE

       The elements of a negligence claim are the existence of: (1) a duty; (2) a breach of that

duty; and (3) damages proximately caused by the breach. See Kroger Co. v. Elwood, 197 S.W.3d
28
793, 794 (Tex. 2006) (per curiam). The threshold issue in any negligence case is whether the

defendant owed a duty to the plaintiff. See Pagayon v. Exxon Mobil Corp., 536 S.W.3d 499, 503

(Tex. 2017) (citing Greater Houston Transp. Co. v. Phillips, 801 S.W.2d 523, 525 (Tex. 1990));

Aguilar v. Morales, 545 S.W.3d 670, 680 (Tex. App.—El Paso 2017, pet. denied). In the present

case, Strobach’s claim for negligence is virtually identical to her claim for breach of contract, as it

is based on the same course of conduct and the same allegations regarding WesTex’s breach of its

duty of ordinary care in releasing the funds in her account to the Bank without conducting an

adequate investigation to determine whether the Bank had a right to those funds.

       Under the economic loss rule, if a plaintiff only seeks to recover against a defendant for

the loss or damage pertaining to the subject matter of a contract, he cannot maintain a tort action

against the defendant based on the same course of conduct. Sterling Chemicals, Inc. v. Texaco

Inc., 259 S.W.3d 793, 796 (Tex. App.—Houston [1st Dist.] 2007, pet. denied); see also Sw. Bell

Tel. Co. v. DeLanney, 809 S.W.2d 493, 494-95 (Tex. 1991) (recognizing that the source of the

duty and the nature of the wrong should be examined to determine whether the underlying claim

is in tort or contract). Simply stated, under the economic loss rule, a duty in tort does not lie when

the only injury claimed is one for economic damages recoverable under a breach of contract claim.

Sterling Chemicals, Inc., 259 S.W.3d at 796 (citing Trans–Gulf Corp. v. Performance Aircraft

Servs., Inc., 82 S.W.3d 691, 695 (Tex. App.—Eastland 2002, no pet.)); see also LAN/STV v. Martin

K. Eby Const. Co., Inc., 435 S.W.3d 234, 238 (Tex. 2014) (recognizing that the “law has long

limited the recovery of purely economic damages in an action for negligence,” where the economic

loss was caused by negligence in the performance of a contract between the parties). Thus, when

a plaintiff claims economic loss due to the defendant’s negligent performance of services under a


                                                  29
contract between the two of them, with limited exceptions not relevant herein, the plaintiff’s cause

of action sounds solely in contract, and not in negligence. LAN/STV, 435 S.W.3d at 245; see also

Medical City Dallas, Ltd. v. Carlisle Corp., 251 S.W.3d 55, 61–62 (Tex. 2008) (where plaintiff

building owner contracted with roofing company to re-roof its building, its negligence claim

against roofing-materials supplier was barred by economic-loss rule where only injury was to

defective roof itself, which was “the subject of a contract” between owner and roofing company);

see also JPMorgan Chase Bank, N.A. v. Prof’l Pharmacy II, 508 S.W.3d 391, 421 (Tex. App.—

Fort Worth 2014, no pet.) (citing DeLanney, 809 S.W.2d at 494 (if the only duty between parties

arises from a contract, a breach of this duty ordinarily sounds only in contract, not in tort); but see

Chapman Custom Homes, Inc. v. Dallas Plumbing Co., 445 S.W.3d 716, 718 (Tex. 2014)

(recognizing that where a party states a tort claim when the duty allegedly breached is independent

of the contractual undertaking and the harm suffered is not merely the economic loss of a

contractual benefit) (citing LAN/STV, 435 S.W.3d at 242–43 (discussing the limitations on

recovery of purely economic damages by contractual strangers)).

       As set forth above, Strobach’s claim for breach of contract involves the same allegations

as does her claim for negligence, i.e, that WesTex failed to use ordinary care in dispersing the

funds from Strobach’s account, without first verifying the Bank’s entitlement to those funds. As

such, we conclude that Strobach’s claim sounds in contract, rather than in negligence.

Accordingly, we conclude that the trial court properly granted summary judgment on Strobach’s

claim of negligence.

                                     3. THE FRAUD CLAIM

       We next consider Strobach’s fraud claim against WesTex. The law recognizes two types


                                                  30
of common law fraud claims, those for actual fraud and those for constructive fraud. In re Estate

of Kuykendall, 206 S.W.3d 766, 770–71 (Tex. App.—Texarkana 2006, no pet.) (citing Chien v.

Chen, 759 S.W.2d 484, 494–95 (Tex. App.—Austin 1988, no writ)). The elements of a claim for

actual fraud are: “(1) that a material representation was made; (2) the representation was false;

(3) when the representation was made, the speaker knew it was false or made it recklessly without

any knowledge of the truth and as a positive assertion; (4) the speaker made the representation

with the intent that the other party should act upon it; (5) the party acted in reliance on the

representation; and (6) the party thereby suffered injury.” See Italian Cowboy Partners, Ltd. v.

Prudential Ins. Co. of Am., 341 S.W.3d 323, 337 (Tex. 2011) (citing Aquaplex, Inc. v. Rancho La

Valencia, Inc., 297 S.W.3d 768, 774 (Tex. 2009) (per curiam)); see also Sprick v. Sprick, 25
S.W.3d 7, 15 (Tex. App.—El Paso 1999, pet. denied) (citing Stone v. Lawyers Title Insurance

Corp., 554 S.W.2d 183, 185 (Tex. 1977)). A claim for actual fraud therefore involves dishonesty

of purpose or intent to deceive. See Strobach, 487 S.W.3d at 730 (citing Castleberry v. Branscum,

721 S.W.2d 270, 273 (Tex. 1986); see also Sprick, 25 S.W.3d at 15.

       On the other hand, in a claim for constructive fraud, the actor’s intent is irrelevant.

Kuykendall, 206 S.W.3d at 770–71 (citing Sprick, 25 S.W.3d at 15); see also Chien, 759 S.W.2d

at 495 (citing Archer v. Griffith, 390 S.W.2d 735 (Tex. 1965)). Instead, constructive fraud is the

breach of some legal or equitable duty which, irrespective of moral guilt, the law declares

fraudulent because of its tendency to deceive others, to violate confidence, or to injure public

interests. Strobach, 487 S.W.3d at 730 (citing Castleberry, 721 S.W.2d at 273). As this Court

has recognized, constructive fraud occurs when a party violates a fiduciary duty or breaches a

confidential relationship. Holland v. Thompson, 338 S.W.3d 586, 598 (Tex. App.—El Paso 2010,


                                               31
pet. denied) (citing Texas Integrated Conveyor Systems, Inc. v. Innovative Conveyor Concepts,

Inc., 300 S.W.3d 348, 366 (Tex. App.—Dallas 2009, pet. denied); see also In re Estate of

Kuykendall, 206 S.W.3d at 770–71.

         Strobach’s claim for fraud is not well-formulated given that she does not specify in her

petition whether her claim is based on actual fraud or constructive fraud, or perhaps both.      We

conclude, however, that there is no evidence in the record to support a claim for either type of

fraud.

         In general, Strobach’s fraud claim appears to center on the false representations that the

Bank representatives made during the garnishment proceedings, and although she acknowledges

that it was the Bank, and not WesTex, that made the representations, she appears to believe that

by signing the Agreed Garnishment Judgment in which the false representations were made,

WesTex in effect joined in those misrepresentations. As WesTex points out, however, WesTex

did not vouch for the accuracy of the Bank’s representations when it entered the Agreed

Garnishment Judgment, nor did it expressly state that it was joining in those representations.

More importantly, we find it significant that there is no evidence in the record to suggest that

WesTex knew the Bank’s representations were false or that it otherwise acted with any wrongful

intent when it joined in the Agreed Garnishment Judgment. As such, we find no evidence in the

record to support a finding that WesTex had the requisite intent to be found liable for actual fraud.

         In her reply brief, however, Strobach contends that she did not intend to bring a claim for

actual fraud, and that her claim is instead based on a theory of “constructive fraud,” pointing out

that constructive fraud does not require evidence of a wrongful intent. While Strobach is correct

that constructive fraud does not require evidence of wrongful intent, as set forth above, it


                                                 32
nevertheless requires evidence that the defendant breached some legal or equitable duty in order

to support a finding of liability, and in particular, that the defendant breached a duty imposed on

it due to either a fiduciary or a confidential relationship. Holland, 338 S.W.3d at 598. While the

existence of a duty is generally a question of fact, if there is no evidence to establish the requisite

relationship giving rise to a duty, the matter becomes a question of law. Martinez v. Sec. State

Bank of Pecos, No. 08-00-00257-CV, 2001 WL 842090, at *4–5 (Tex. App.—El Paso July 26,

2001, no pet.) (not designated for publication) (citing Crim Truck & Tractor Co. v. Navistar

International Transportation Corp., 823 S.W.2d 591, 594 (Tex. 1992)); see also Salas v. Total Air

Services, LLC, 550 S.W.3d 683, 689–90 (Tex. App.—El Paso 2018, no pet.) (recognizing that

where the underlying facts are undisputed, determination of the existence, and breach, of fiduciary

duties are questions of law, exclusively within the province of the court) (citing National Medical

Enterprises, Inc. v. Godbey, 924 S.W.2d 123, 147 (Tex. 1996) (quoting Lacy v. Ticor Title Ins.

Co., 794 S.W.2d 781, 787 (Tex. App.—Dallas 1990), writ refused per curiam, 803 S.W.2d 265

(Tex. 1991)). In the present case, we conclude as a matter of law, that Strobach and the Bank did

not have a special or fiduciary relationship.

       Numerous courts, including this one, have concluded that in an ordinary banking

relationship in which a customer has done no more than deposit funds with a financial institution,

neither a fiduciary or confidential relationship has been created. See Wil-Roye Inv. Co. II v.

Washington Mut. Bank, FA, 142 S.W.3d 393, 410 (Tex. App.—El Paso 2004, no pet.); Crutcher

v. Cont’l Nat. Bank, 884 S.W.2d 884, 886 (Tex. App.—El Paso 1994, writ denied); see also

Thigpen v. Locke, 363 S.W.2d 247, 253 (Tex. 1962) (as a general rule, the relationship between a

bank and its customers does not create a special or fiduciary relationship); Manufacturers’


                                                  33
Hanover Trust Co. v. Kingston Investors Corp., 819 S.W.2d 607, 610 (Tex. App.—Houston [1st

Dist.] 1991, no writ). To the contrary, a special or fiduciary relationship may only be found where

there is evidence that the financial institution exercised “excessive lender control” over a

borrower’s business activities. See, e.g., Greater S.W. Office Park, Ltd. v. Texas Commerce Bank

Nat'l Ass’n, 786 S.W.2d 386, 391 (Tex. App.—Houston [1st Dist.] 1990, writ denied), superseded

by statute, TEX.PROP.CODE ANN. § 51.003, as recognized in Resolution Trust Corp. v. Westridge

Court Joint Venture, 815 S.W.2d 327, 331 (1991) (special relationship could be found if a bank,

as lender, exercised excessive lender control over, or influence in, the borrower’s business

activities.); see also Wil-Roye Inv. Co. II, 142 S.W.3d at 410 (where there was no evidence that a

financial institution had excessive control over or influence in plaintiff’s business activities, and

that instead, the parties had an ordinary banking relationship, the trial court properly found that no

special relationship existed, as a matter of law) (citing Farah v. Mafrige & Kormanik, P.C., 927
S.W.2d 663, 675 (Tex. App.—Houston [1st Dist.] 1996, no writ)).

       Strobach contends that WesTex exercised excessive control over her account—thereby

creating a special or fiduciary relationship—when it agreed to the patently wrongful garnishment

and dispersed the funds in her account to the Bank without first notifying her or getting her

permission. We conclude, however, that WesTex’s after-the-fact conduct during the garnishment

proceedings is not the type of on-going excessive control over Strobach’s account activities that

would give rise to a finding of a special or fiduciary relationship under the above authorities. To

the contrary, there is nothing in the record to suggest that WesTex exercised any excessive control

over Strobach’s account prior to the initiation of the garnishment proceedings, and/or to suggest

that her relationship with WesTex was anything other than an ordinary banking relationship during


                                                 34
the four years prior to that time.

        We therefore conclude that Strobach has failed to come forward with even a scintilla of

evidence to support her claim for either actual or constructive fraud, and that the trial court properly

granted summary judgment in WesTex’s favor on Strobach’s fraud claim.

                                      4. THE DTPA CLAIM

        And finally, we consider Strobach’s fourth and final claim against WesTex, her DTPA

claim. In general, the DTPA provides a remedy for consumers who have been damaged by the

deceptive and/or unconscionable actions at the hands of defendant who provided the plaintiff with

goods or services. See Lon Smith & Associates, Inc. v. Key, 527 S.W.3d 604, 623 (Tex. App.—

Fort Worth 2017, pet. denied) (citing TEX. BUS. & COM. CODE ANN. § 17.50(a)(3)). In order to

sustain a claim under the DTPA, the plaintiff must first establish that he was a consumer under the

statutory definition of that term. Canfield v. Bank One, Texas, N.A., 51 S.W.3d 828, 838 (Tex.

App.—Texarkana 2001, pet. denied) (citing Kennedy v. Sale, 689 S.W.2d 890, 892–93 (Tex.

1985). The Act defines a “consumer” as, among others, an individual “who seeks or acquires by

purchase or lease, any goods or services[.]” See TEX. BUS. & COM. CODE ANN. § 17.45(4).

        The plaintiff must also establish that the defendant committed, among other things, a “false,

misleading, or deceptive act or practice,” which was relied on by a consumer to the consumer’s

detriment, or that the defendant committed an “unconscionable action or course of action[.]” Id.

§ 17.50(a)(1) and (3). The Act defines an “unconscionable action or course of action” as “an act

or practice which, to a consumer’s detriment, takes advantage of the lack of knowledge, ability,

experience, or capacity of the consumer to a grossly unfair degree.” Id. § 17.45(5); see also Yates

Bros. Motor Co., Inc. v. Watson, 548 S.W.3d 662, 671 (Tex. App.—Texarkana 2018, no pet.)


                                                  35
(citing Bradford v. Vento, 48 S.W.3d 749, 760 (Tex. 2001) (quoting Ins. Co. of N. Am. v. Morris,

981 S.W.2d 667, 677 (Tex. 1998))). Further, as other courts have noted, the term “grossly,” as

used in the Act, should be given its ordinary meaning, and therefore, the resulting unfairness must

be “glaringly noticeable, flagrant, complete and unmitigated.” See Yates Bros Motor Co., Inc.,
548 S.W.3d at 671; Key, 527 S.W.3d at 623; see also Morris, 981 S.W.2d at 677; Chastain v.

Koonce, 700 S.W.2d 579, 583 (Tex. 1985). Unconscionability under the DTPA is an “objective

standard for which scienter is irrelevant.” See Yates Bros Motor Co., Inc., 548 S.W.3d at 671; see

also Key, 527 S.W.3d at 623 (citing Koonce, 700 S.W.2d at 583).

       Strobach contends that she is a consumer for purposes of the DTPA, and WesTex does not

disagree; we therefore assume for purposes of this appeal that Strobach did in fact have status as a

consumer in light of the services that the Bank provided to her. Farmers & Merchants State Bank

of Krum v. Ferguson, 605 S.W.2d 320, 324 (Tex. App.—Fort Worth 1980), modified, 617 S.W.2d
918 (Tex. 1981) (recognizing that in Texas, when a depositor pays service fees and the bank in

return agrees to honor the checks of its depositor, the depositor is a “consumer” of banking

“services” within the meaning of the DTPA); see also Canfield, 51 S.W.3d at 838 (citing La Sara

Grain Co. v. First Nat. Bank of Mercedes, 673 S.W.2d 558, 564 (Tex. 1984)); Plaza Nat. Bank v.

Walker, 767 S.W.2d 276, 278 (Tex. App.—Beaumont 1989, writ denied). What is in dispute is

whether Strobach came forward with evidence to support a finding that WesTex engaged in any

conduct that could be considered actionable under the DTPA during the course of the garnishment

proceeding. Although her argument is not clearly delineated, Strobach’s claim appears to center

on the allegation that WesTex’s conduct in allowing her funds to be dispersed to the Bank, without

first determining the Bank’s right to the funds, was “false, misleading, or deceptive” and/or


                                                36
“unconscionable” under the DTPA.

       We note, however, that there is nothing in the record to suggest that WesTex made any

false, misleading and/or deceptive statements to either Strobach or the trial court during the

garnishment proceedings; instead, as explained above, it was the Bank that made the allegedly

fraudulent and misleading statements to the trial court that led to the garnishment of her account.

Further, we find nothing in the record to support a finding that WesTex’s conduct could be

considered “unconscionable” under the DTPA. Moreover, we find no evidence that WesTex

engaged in any action that took advantage of Strobach’s “lack of knowledge, ability, experience,

or capacity” during the garnishment proceedings, or that it otherwise engaged in any collusive

conduct. Instead, as set forth above, the summary judgment evidence established, at most, that

WesTex simply failed to exercise “ordinary care” in releasing the funds in Strobach’s account, as

required by the parties’ account agreement. Accordingly, we conclude that the trial court properly

granted summary judgment in WesTex’s favor on Strobach’s DTPA claim.

                                        CONCLUSION

       We conclude that the summary judgment evidence created a question of fact on the issue

of whether WesTex breached the account agreement that it entered with Strobach, and whether

Strobach was damaged by that breach; we therefore conclude that the trial court erred in granting

summary judgment on Strobach’s cause of action for breach of contract. However, for the reasons

set forth above, we conclude that the trial court properly granted summary judgment on Strobach’s

other three causes of action for negligence, fraud and violations of the DTPA. Accordingly, we

affirm that portion of the trial court’s judgment granting summary judgment as to Strobach’s

claims of negligence, fraud and violations of the DTPA, and reverse that portion that grants


                                                37
summary judgment for breach of contract and remand this case to the trial court for further

proceedings in accordance with our opinion.



                                              GINA M. PALAFOX, Justice
August 14, 2019

Before Rodriguez, J., Palafox, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment




                                                38